DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-9, 12, and 16-20 are objected to because of the following informalities:  
In claims 1 and 18, “and” should be deleted from line 4, respectively.
In claim 2, “(34)” should be deleted from line 2.
In claim 3, “;” should be changed to --,-- in line 3; --and-- should be added after “sticker,” in line 3; and “vinal” should be changed to --vinyl-- in line 4.
In claim 4, --and-- should be added after “thickness” in line 4; “a” should be changed to --the-- in line 6; and it is not clear if the “at least one pre-determined temperature threshold” recited in line 7 is referring to the at least one pre-determined temperature threshold recited in the last two lines of base claim 1.
In claims 8, 16, and 20, there is lack of antecedent basis in the claims for “such process” in respective line 4; and the recitation that such process may “optionally” sequentially reveal a design element, as recited in the last two lines, respectively, renders the claims indefinite because it is unclear if the design element is actually sequentially revealed.
In claim 12, --and-- should be added after “thickness” in line 4; “a” should be changed to --the-- in line 6; and it is not clear if the “at least one pre-determined temperature threshold” recited in line 7 is referring to the at least one pre-determined temperature threshold recited in lines 7-8 of base claim 10.
In claim 19, there is lack of antecedent basis in the claim for “said gun component” in line 2.
Claims 5, 6, 7, and 17 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 16, and 20, there is lack of antecedent basis in the claims for the phrase “such process” in respective line 4; and the recitation that such process may “optionally” sequentially reveal a design element, as recited in the last two lines, respectively, renders the claims indefinite because it is unclear if the design element is actually sequentially revealed.
Claims 9 and 17 are rejected for being dependent on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 10, 11, 18, and 19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent 10,352,641 [hereinafter ‘641].
Referring to claim 1 of the instant application, claim 2 of ‘641 claims a gun temperature identification system (gun temperature indicator) comprising:
at least one gun component (barrel) having a thermochromic indicator applied to the surface of said gun component (around the gun barrel) such that thermal energy generated within said gun component is transferred to said thermochromic indicator; 
wherein said thermochromic indicator is configured to transmit a temperature signal when said thermal energy from said gun component reaches at least one pre-determined temperature threshold (see base claim 1 of ‘641).

Referring to claim 2 of the instant application, claim 2 of ‘641 claims that said gun component comprises a barrel (see base claim 1 of ‘641).

Referring to claim 3 of the instant application, claim 2 of ‘641 claims that said thermochromic indicator applied to the surface of said gun component comprises a thermochromic paint.

Referring to claim 10 of the instant application, claim 2 of ‘641 claims a gun temperature indication system (gun temperature indicator) comprising:
a thermochromic indicator configured to be applied to the surface (around) of a gun component (barrel) such that thermal energy generated within said gun component is transferred to said thermochromic indicator;
wherein said thermochromic indicator is calibrated such that said thermal energy generated from said gun component causes said thermochromic indicator to transmit a temperature signal when said thermal energy from said gun component reaches at least one pre-determined temperature threshold (see base claim 1 of ‘641); and
wherein said thermochromic indicator comprises a thermochromic paint applied to the gun component.

Referring to claim 11 of the instant application, claim 2 of ‘641 claims that said gun component comprises a barrel (see base claim 1 of ‘641).

Referring to claim 18 of the instant application, claim 2 of ‘641 claims a thermochromic gun barrel comprising:
a gun barrel having a thermochromic indicator applied to the surface (around) of said gun barrel such that thermal energy generated within said gun barrel is transferred to said thermochromic indicator; 
wherein said thermochromic indicator is configured to transmit a temperature signal when said thermal energy from said gun barrel reaches at least one pre-determined temperature threshold (see base claim 1 of ‘641).

Referring to claim 19 of the instant application, claim 2 of ‘641 claims that said thermochromic indicator applied to the surface of said gun component comprises a thermochromic paint.

Claims 5 and 13 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of ‘641 in view of claim 3 of ‘641.
Referring to claim 5 of the instant application, claim 2 of ‘641 claims a system having all of the limitations of claim 5 of the instant application, as stated above with respect to claim 1 of the instant application, except for said pre-determined temperature threshold comprising a pre-determined temperature threshold selected from the group consisting of a touch temperature threshold, a store temperature threshold, an accuracy temperature threshold, an imminent component failure temperature threshold, and a component failure temperature threshold.
However, claim 3 of ‘641 claims that said pre-determined temperature threshold of the system comprises a pre-determined temperature threshold selected from the group consisting of a touch temperature threshold, a store temperature threshold, an accuracy temperature threshold, an imminent component failure temperature threshold, and a component failure temperature threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of ‘641 by claiming that said pre-determined temperature threshold of the system comprises a pre-determined temperature threshold selected from the group consisting of a touch temperature threshold, a store temperature threshold, an accuracy temperature threshold, an imminent component failure temperature threshold, and a component failure temperature threshold, as claimed in claim 3 of ‘641, in order to indicate temperature.

Referring to claim 13 of the instant application, claim 2 of ‘641 claims a system having all of the limitations of claim 13 of the instant application, as stated above with respect to claim 10 of the instant application, except for said pre-determined temperature threshold comprising a pre-determined temperature threshold selected from the group consisting of a touch temperature threshold, a store temperature threshold, an accuracy temperature threshold, an imminent component failure temperature threshold, and a component failure temperature threshold.
However, claim 3 of ‘641 claims that said pre-determined temperature threshold of the system comprises a pre-determined temperature threshold selected from the group consisting of a touch temperature threshold, a store temperature threshold, an accuracy temperature threshold, an imminent component failure temperature threshold, and a component failure temperature threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of ‘641 by claiming that said pre-determined temperature threshold of the system comprises a pre-determined temperature threshold selected from the group consisting of a touch temperature threshold, a store temperature threshold, an accuracy temperature threshold, an imminent component failure temperature threshold, and a component failure temperature threshold, as claimed in claim 3 of ‘641, in order to indicate temperature.

Claims 4 and 12 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of ‘641 in view of claim 3 of U.S. Patent 10,890,398 [hereinafter ‘398].
Referring to claim 4 of the instant application, claim 2 of ‘641 claims a system having all of the limitations of claim 4 of the instant application, as stated above with respect to claim 3 of the instant application, except for said thermochromic indicator applied to the surface of said
gun component comprising one or more thermochromic indicators calibrated to account for the at least one of the following: the type of thermochromic indicator, the quantity of thermochromic indicator, said gun component thickness, the heat transfer coefficient variation in said gun component such that said thermal energy generated from said gun component causes said thermochromic indicator to transmit a temperature signal when said thermal energy from said gun component reaches at least one pre-determined temperature threshold.
However, claim 5 of ‘398 claims that said thermochromic indicator applied to the surface of said gun component comprises one or more thermochromic indicators calibrated to account for the at least one of the following: the type of thermochromic indicator, the quantity of thermochromic indicator, said gun component thickness, the heat transfer coefficient variation in said gun component such that said thermal energy generated from said gun component causes said thermochromic indicator to transmit a temperature signal when said thermal energy from said gun component reaches at least one pre-determined temperature threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of ‘641 by claiming that said thermochromic indicator applied to the surface of said gun component comprises one or more thermochromic indicators calibrated to account for the at least one of the following: the type of thermochromic indicator, the quantity of thermochromic indicator, said gun component thickness, the heat transfer coefficient variation in said gun component such that said thermal energy generated from said gun component causes said thermochromic indicator to transmit a temperature signal when said thermal energy from said gun component reaches at least one pre-determined temperature threshold, as claimed in claim 5 of ‘398, in order to indicate temperature.

Referring to claim 12 of the instant application, claim 2 of ‘641 claims a system having all of the limitations of claim 12 of the instant application, as stated above with respect to claim 11 of the instant application, except for said thermochromic indicator applied to the surface of said gun component comprising one or more thermochromic indicators calibrated to account for the at least one of the following: the type of thermochromic indicator, the quantity of thermochromic indicator, said gun component thickness, the heat transfer coefficient variation in said gun component such that said thermal energy generated from said gun component causes said thermochromic indicator to transmit a temperature signal when said thermal energy from said gun component reaches at least one pre-determined temperature threshold.
However, claim 5 of ‘398 claims that said thermochromic indicator applied to the surface of said gun component comprises one or more thermochromic indicators calibrated to account for the at least one of the following: the type of thermochromic indicator, the quantity of thermochromic indicator, said gun component thickness, the heat transfer coefficient variation in said gun component such that said thermal energy generated from said gun component causes said thermochromic indicator to transmit a temperature signal when said thermal energy from said gun component reaches at least one pre-determined temperature threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of ‘641 by claiming that said thermochromic indicator applied to the surface of said gun component comprises one or more thermochromic indicators calibrated to account for the at least one of the following: the type of thermochromic indicator, the quantity of thermochromic indicator, said gun component thickness, the heat transfer coefficient variation in said gun component such that said thermal energy generated from said gun component causes said thermochromic indicator to transmit a temperature signal when said thermal energy from said gun component reaches at least one pre-determined temperature threshold, as claimed in claim 5 of ‘398, in order to indicate temperature.

Claims 6 and 14 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of ‘641 in view of claim 6 of ‘398.
Referring to claim 6 of the instant application, claim 2 of ‘641 claims a system having all of the limitations of claim 6 of the instant application, as stated above with respect to claim 1 of the instant application, except for said temperature signal comprising a color change in said thermochromic indicator.
However, claim 6 of ‘398 claims that said temperature signal comprises a color change in said thermochromic indicator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of ‘641 by claiming that said temperature signal comprises a color change in said thermochromic indicator, as claimed in claim 6 of ‘398, in order to indicate temperature.

Referring to claim 14 of the instant application, claim 2 of ‘641 claims a system having all of the limitations of claim 14 of the instant application, as stated above with respect to claim 10 of the instant application, except for said temperature signal comprising a color change in said thermochromic indicator.
However, claim 6 of ‘398 claims that said temperature signal comprises a color change in said thermochromic indicator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of ‘641 by claiming that said temperature signal comprises a color change in said thermochromic indicator, as claimed in claim 6 of ‘398, in order to indicate temperature.

Claims 7 and 15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of ‘641 in view of claim 9 of ‘398.
Referring to claim 7 of the instant application, claim 2 of ‘641 claims a system having all of the limitations of claim 7 of the instant application, as stated above with respect to claim 1 of the instant application, except for said thermochromic indicator comprising a plurality of
thermochromic indicators, wherein each of said thermochromic indicators are differentially calibrated so as to transmit a different temperature signal at a different pre-determined temperature threshold.
However, claim 9 of ‘398 claims that said thermochromic indicator comprises a plurality of thermochromic indicators wherein each of said thermochromic indicators are differentially calibrated so as to transmit a different temperature signal at a different pre-determined temperature threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of ‘641 by claiming that said thermochromic indicator comprises a plurality of thermochromic indicators wherein each of said thermochromic indicators are differentially calibrated so as to transmit a different temperature signal at a different pre-determined temperature threshold, as claimed in claim 9 of ‘398, in order to indicate temperature.

Referring to claim 15 of the instant application, claim 2 of ‘641 claims a system having all of the limitations of claim 15 of the instant application, as stated above with respect to claim 10 of the instant application, except for said thermochromic indicator comprising a plurality of
thermochromic indicators, wherein each of said thermochromic indicators are differentially calibrated so as to transmit a different temperature signal at a different pre-determined temperature threshold.
However, claim 9 of ‘398 claims that said thermochromic indicator comprises a plurality of thermochromic indicators wherein each of said thermochromic indicators are differentially calibrated so as to transmit a different temperature signal at a different pre-determined temperature threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of ‘641 by claiming that said thermochromic indicator comprises a plurality of thermochromic indicators wherein each of said thermochromic indicators are differentially calibrated so as to transmit a different temperature signal at a different pre-determined temperature threshold, as claimed in claim 9 of ‘398, in order to indicate temperature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0034756 to Gantenbein et al [hereinafter Gantenbein].
Referring to claim 1, Gantenbein discloses a gun temperature identification system (figure 3) comprising:
at least one gun component (38) having a thermochromic indicator (40) applied to the surface of said gun component (38) such that thermal energy generated within said gun component (38) is transferred to said thermochromic indicator (40) (paragraphs 42, 47, 49, 53, 57); 
wherein said thermochromic indicator (40) is configured to transmit a temperature signal (color change) when said thermal energy from said gun component (38) reaches at least one pre- determined temperature threshold (paragraphs 58-60, 69, 70).

Referring to claim 2, Gantenbein discloses that said gun component (38) comprises a barrel (nozzle) (paragraphs 42, 47).

Referring to claim 3, Gantenbein discloses that said thermochromic indicator (40) applied to the surface of said gun component (38) comprises a thermochromic indicator selected from the group consisting of a thermochromic paint (paragraph 57) and a thermochromic sticker (tape) (paragraph 42).

Referring to claim 4, Gantenbein discloses that said thermochromic indicator (40) applied to the surface of said gun component (38) comprises one or more thermochromic indicators calibrated to account for the type of thermochromic indicator (paragraphs 49, 50, 52, 60) such that said thermal energy generated from said gun component (38) causes said thermochromic indicator (40) to transmit a temperature signal (color change) when said thermal energy from said gun component (38) reaches at least one pre-determined temperature threshold (paragraphs 58-60, 69, 70).

Referring to claim 5, Gantenbein discloses that said pre-determined temperature threshold comprises an accuracy temperature (proper temperature) threshold (paragraph 41).

Referring to claim 6, Gantenbein discloses that said temperature signal comprises a color change in said thermochromic indicator (paragraphs 42, 47, 49).

Referring to claim 7, Gantenbein discloses that said thermochromic indicator (40) comprises a plurality of thermochromic indicators wherein each of said thermochromic indicators are differentially calibrated so as to transmit a different temperature signal at a different pre-determined temperature threshold (paragraphs 59, 69, 70).

Referring to claim 10, Gantenbein discloses a gun temperature indication system (figure 3) comprising:
a thermochromic indicator (40) configured to be applied to the surface of a gun component (38) such that thermal energy generated within said gun component (38) is transferred to said thermochromic indicator (40) (paragraphs 42, 47, 49, 53, 57);
wherein said thermochromic indicator (40) is calibrated such that said thermal energy generated from said gun component (38) causes said thermochromic indicator (40) to transmit a temperature signal (color change) when said thermal energy from said gun component (38) reaches at least one pre-determined temperature threshold (paragraphs 58-60, 69, 70); and
wherein said thermochromic indicator (40) comprises at least one of a thermochromic paint (paragraph 57) and a thermochromic sticker (tape) (paragraph 42).

Referring to claim 11, Gantenbein discloses that said gun component (38) comprises a barrel (nozzle) (paragraphs 42, 47).

Referring to claim 12, Gantenbein discloses that said thermochromic indicator (40) applied to the surface of said gun component (38) comprises one or more thermochromic indicators calibrated to account for the type of thermochromic indicator (paragraphs 49, 50, 52, 60) such that said thermal energy generated from said gun component (38) causes said thermochromic indicator (40) to transmit a temperature signal (color change) when said thermal energy from said gun component (38) reaches at least one pre-determined temperature threshold (paragraphs 58-60, 69, 70).

Referring to claim 13, Gantenbein discloses that said pre-determined temperature threshold comprises an accuracy temperature (proper temperature) threshold (paragraph 41).

Referring to claim 14, Gantenbein discloses that said temperature signal comprises a color change in said thermochromic indicator (paragraphs 42, 47, 49).

Referring to claim 15, Gantenbein discloses that said thermochromic indicator (40) comprises a plurality of thermochromic indicators wherein each of said thermochromic indicators are differentially calibrated so as to transmit a different temperature signal at a different pre-determined temperature threshold (paragraphs 59, 69, 70).

Referring to claim 18, Gantenbein discloses a thermochromic gun barrel (figure 3) comprising:
A gun barrel (38) having a thermochromic indicator (40) applied to the surface of said gun barrel (38) such that thermal energy within said gun barrel (38) is transferred to said thermochromic indicator (40) (paragraphs 42, 47, 49, 53, 57); 
wherein said thermochromic indicator (40) is configured to transmit a temperature signal (color change) when said thermal energy from said gun barrel (38) reaches at least one pre- determined temperature threshold (paragraphs 58-60, 69, 70).

Referring to claim 19, Gantenbein discloses that said thermochromic indicator (40) applied to the surface of said gun barrel (38) comprises a thermochromic indicator selected from the group consisting of a thermochromic paint (paragraph 57) and a thermochromic sticker (tape) (paragraph 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gantenbein.
Referring to claim 8, Gantenbein discloses a system having all of the limitations of claim 8, as stated above with respect to claim 7, and further discloses that said plurality of thermochromic indicators comprise a plurality of thermochromic indicators, wherein each of said thermochromic indicators is differentially calibrated so as to transmit a plurality of color changes in response to different pre-determined temperature thresholds (paragraphs 69, 70), and wherein such process may optionally sequentially reveal a color change (paragraph 59); but does not disclose revealing a design element.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gantenbein by having the color change disclosed by Gantenbein include a design element in order to better visualize the temperature thresholds, and since the particular type of indication claimed by applicant, i.e., a design element, is considered to be nothing more than a choice of engineering skill, choice, or design, because the particular type of indication claimed by applicant is considered to one of numerous and known alternate types of indications that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide an indication as already suggested by Gantenbein.

Referring to claim 9, Gantenbein discloses a system having all of the limitations of claim 9, as stated above with respect to claim 8, and further discloses that said pre-determined temperature thresholds comprise a plurality of sequential pre-determined temperature thresholds (paragraph 59).

Referring to claim 16, Gantenbein discloses a system having all of the limitations of claim 16, as stated above with respect to claim 15, and further discloses that said plurality of thermochromic indicators comprise a plurality of thermochromic indicators, wherein each of said thermochromic indicators is differentially calibrated so as to transmit a plurality of color changes in response to different pre-determined temperature thresholds (paragraphs 69, 70), and wherein such process may optionally sequentially reveal a color change (paragraph 59); but does not disclose revealing a design element.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gantenbein by having the color change disclosed by Gantenbein include a design element in order to better visualize the temperature thresholds, and since the particular type of indication claimed by applicant, i.e., a design element, is considered to be nothing more than a choice of engineering skill, choice, or design, because the particular type of indication claimed by applicant is considered to one of numerous and known alternate types of indications that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide an indication as already suggested by Gantenbein.

Referring to claim 17, Gantenbein discloses a system having all of the limitations of claim 17, as stated above with respect to claim 16, and further discloses that said pre-determined temperature thresholds comprise a plurality of sequential pre-determined temperature thresholds (paragraph 59).

Referring to claim 20 Gantenbein discloses a barrel having all of the limitations of claim 20, as stated above with respect to claim 18, and further discloses that said thermochromic indicator (40) comprises a plurality of thermochromic indicators, wherein each of said thermochromic indicators is differentially calibrated so as to transmit a different temperature signal at a different pre-determined temperature threshold (paragraphs 59, 69, 70), and wherein such process may optionally sequentially reveal a color change (paragraph 59); but does not disclose revealing a design element.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gantenbein by having the color change disclosed by Gantenbein include a design element in order to better visualize the temperature thresholds, and since the particular type of indication claimed by applicant, i.e., a design element, is considered to be nothing more than a choice of engineering skill, choice, or design, because the particular type of indication claimed by applicant is considered to one of numerous and known alternate types of indications that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide an indication as already suggested by Gantenbein.

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing thermochromic indicators for a gum component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/12/22